[DO NOT PUBLISH]


                IN THE UNITED STATES COURT OF APPEALS
                                                                    FILED
                         FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                           ________________________ ELEVENTH CIRCUIT
                                                                DEC 12, 2006
                                  No. 05-14737                THOMAS K. KAHN
                            ________________________              CLERK


                       D. C. Docket No. 04-80010 CV-DTKH

HARD TO TREAT DISEASES, INC.,
a Florida corporation,
f.k.a. International Foam Solutions, Inc.,

                                                               Plaintiff-Appellant,

                                        versus

RONALD SHINN,
GERRY G. KNIGHT,
and SHINN CAPITAL GROUP, INC.,
a Hawaii corporation,

                                                            Defendants-Appellees.


                            ________________________

                    Appeal from the United States District Court
                        for the Southern District of Florida
                          _________________________

                                (December 12, 2006)
Before TJOFLAT, HULL and BOWMAN,* Circuit Judges.

PER CURIAM:

       After review and oral argument, we conclude that the district court’s

findings of fact are supported by the record and that its conclusions of law are

correct, except for the district court’s failure to award post-judgment interest on the

$201,620.01 awarded to plaintiff Hard to Treat Diseases, Inc. On remand, the

Clerk of the Court shall amend the judgment to include post-judgment interest at

the parties’ agreed-upon rate of 3.52% from July 14, 2005 (the date of the original

judgment) until payment in full. To the extent the district court improperly used

October 13, 2003, instead of January 13, 2004, as the termination date for the

licenses, we conclude this still does not create any reversible error in the district

court’s determination as to liability and damages.

       AFFIRMED.




       *
        Honorable Pasco Bowman, II, United States Circuit Judge for the Eighth Circuit, sitting
by designation.

                                               2